Title: To George Washington from Ezra Badlam, 21 August 1782
From: Badlam, Ezra
To: Washington, George


                  
                     Sir.
                     Dorchester 21st August 1782.
                  
                  Knowing the Rectitude of my heart in the Charge lately exhibited against me, I was happy in the anticipation of my honourable acquital till I Recieved the unexpeced and humuliating shock by sentence of a Court Martial approved by your Excellency.  This my fate, has furnished a full evidence of the vanity of all human hapiness.  Before the present War I was happy in the enjoyment of domestick life; when hostilities comminced I became a Soldier, have ever since acted in sphere and endeavoured to fill my station with honour to myself and doing Real Service to my Country.  how far I have succeeded Your Excellency can Judge.  
                  By the fatigues and sufferings in the Field I’ve contracted a very ill State of health, and since the Action at Monmouth; have ben upon the decline, and Rendered at length unable to perform the duty of a Soldier in the Field with necessary precision.  My fate therefore (in being discharged from the Army with disgrace) seems the more cruell especially as my crime is only for differing in Judgement with some Officers Respecting the eligibility of four Recruits which I mustered and those (except one) were imposed upon me by the false declarations of the Recruits, and those who presented them. 
                  I can assure Your Excellency that scarce any perfidious Art or invention has ben unattempted to impose improper Recruits upon me, insomuch that I felt myself happy on my arrival in Camp to find I had not oftener ben decived, perhaps not so often as the Gentlemen at the Other places of Rendezvous who have not ben call’d to account.  It appears to me unreasonable that I should be held fully to answer for the Recruits mustered by Ensign Robinson who was appointed my assistant by General Lincoln (the same authority which placed me in the Office) especially as I was sick and confined to my bed at the time of their being Mustered.  I have nothing disagreable to Reflect upon myself being concious of having never Mustered any Recruit for the Army without strictly interrogating him as well as the person who presented him: examining his limbs, and found him as I thought capible of well performing the duty of a Soldier and every otherwise elligible, I presume there is no person (who has not some supernatural gift of desernment) that would not in some instances be imposed upon.  And was my fate to depend wholly upon Excellencys goodness I should have nothing to fear but, I have all the Reason (I can have) to belive that false and malicious Representations have ben made to your Excellency, by which means I am placed in this disagreable Situation, being discharged from the Army at a time when I am not able to engage in any business for the support of my numerous family having suffered much by the depreciation of our late currency and the delay of the Public in paying me for past Services.
                  I have the honour of inclosing a number of depositions which I think will sufficiently prove the frequent and complicated impositions put upon the Muster Office, which will I make no doubt excite Your Excellency to have compassion for the unfortunate.  I am Sir with Respect & sincere Reguard Your Excellencys most obdt and very humble Servant
                  
                     Ezra Badlam
                     
                  
               